OMB APPROVAL OMB Number: 3235-0582 Expires: January 31, 2015 Estimated average burden hours per response 7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01548 Armstrong Associates, Inc. (Exact name of registrant as specified in charter) 750 N. St Paul, Suite 1300, Dallas, Texas (Address of principal executive offices) (Zip code) C. K. Lawson Armstrong Associates, Inc. 750 N. St. Paul Street, Suite 1300 Dallas, Texas 75201 (Name and address of agent for service) Registrant's telephone number, including area code: 214-720-9101 Date of fiscal year end: 6/30 Date of reporting period: 7/1/11 to 6/30/12 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. SEC 2451 (4-03) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. ITEM 1. PROXY VOTING RECORD: Issuer Ticker Cusip Meeting Date Description of Vote Issuer Versus Shareholder Voted? Vote Cast For/against Managm't # of Shares Medtronic, Inc. MDT 08/25/11 Board of Directors Issuer Yes For For Medtronic, Inc. MDT 08/25/11 Ratification of Auditors Issuer Yes For For Medtronic, Inc. MDT 08/25/11 Advisory Vote on Executive Compensation Issuer Yes For For Medtronic, Inc. MDT 08/25/11 Vote on Frequency of Say on Pay Votes Issuer 1 year For For Procter & Gamble PG 10/11/11 Board of Directors Issuer Yes For For Procter & Gamble PG 10/11/11 Ratification of Auditors Issuer Yes For For Procter & Gamble PG 10/11/11 Say on Pay Vote Issuer Yes For For Procter & Gamble PG 10/11/11 Frequency of Say on Pay Vote Issuer 1 Year For For Procter & Gamble PG 10/11/11 Amended Articles of Incorporation Issuer Yes For For Procter & Gamble PG 10/11/11 Cumulative Voting Shareholder Yes Against For Procter & Gamble PG 10/11/11 Animal Testing Shareholder Yes Against For Procter & Gamble PG 10/11/11 Electioneering Contributions Shareholder Yes Against For Cisco Systems, Inc. CSCO 17275R102 12/07/11 Board of Directors Issuer Yes For For Cisco Systems, Inc. CSCO 17275R102 12/07/11 Approval of Stock Incentive Plan Issuer Yes For For Cisco Systems, Inc. CSCO 17275R102 12/07/11 Approval on Executive Compensation Issuer Yes For For Cisco Systems, Inc. CSCO 17275R102 12/07/11 Frequency of Executive Compensation Votes Issuer 1 year For For Cisco Systems, Inc. CSCO 17275R102 12/07/11 Ratification of Auditors Issuer Yes For For Cisco Systems, Inc. CSCO 17275R102 12/07/11 Amend By-laws to establish Committee on Sustainability Shareholder Yes Against For Cisco Systems, Inc. CSCO 17275R102 12/07/11 Requirement to Publish Fragmentation Report within 6 Months Shareholder Yes Against For Cisco Systems, Inc. CSCO 17275R102 12/07/11 Executives retain Stock 2 Years after Termination Shareholder Yes Against For United Technology UTX 4/11/2012 Board of Directors Issuer Yes For For United Technology UTX 4/11/2012 Appointment of Auditors Issuer Yes For For United Technology UTX 4/11/2012 Advisory Vote to Approve Executive Compensation Issuer Yes For For Praxair, Inc. PX 74005P104 4/24/2012 Board of Directors Issuer Yes For For Praxair, Inc. PX 74005P104 4/24/2012 Approve Amendment to Permit Shareholders to Call Special Meeting Issuer Yes For For Praxair, Inc. PX 74005P104 4/24/2012 Approve Executive Compensation Issuer Yes For For Praxair, Inc. PX 74005P104 4/24/2012 Electioneering Policies and Contributions Shareholder Yes Against For Praxair, Inc. PX 74005P104 4/24/2012 Ratification of Auditors Issuer Yes For For General Electric GE 4/25/2012 Board of Directors Issuer Yes For For General Electric GE 4/25/2012 Ratification of Auditors Issuer Yes For For General Electric GE 4/25/2012 Advisory Resolution to Approve Executive Compensation Issuer Yes For For General Electric GE 4/25/2012 Approval of GE 2007 Long Term Incentive Plan Issuer Yes For For General Electric GE 4/25/2012 Approval of terms of Sr Officer Performance Goals Issuer Yes For For General Electric GE 4/25/2012 Cumulative Voting Shareholder Yes Against For General Electric GE 4/25/2012 Nuclear Activities Shareholder Yes Against For General Electric GE 4/25/2012 Independent Board Chairman Shareholder Yes Against For General Electric GE 4/25/2012 Shareholder Action by Written Consent Shareholder Yes Against For Avery Dennison AVY 4/26/2012 Board of Directors Issuer Yes For For Avery Dennison AVY 4/26/2012 Approval of Executive Compensation Issuer Yes For For Avery Dennison AVY 4/26/2012 Approve Amended Stock Option & Incentive Plan Issuer Yes For For Avery Dennison AVY 4/26/2012 Ratification of Auditors Issuer Yes For For Abbott Laboratories ABT 4/27/2012 Board of Directors Issuer Yes For For Abbott Laboratories ABT 4/27/2012 Board of Directors Issuer Yes For For Abbott Laboratories ABT 4/27/2012 Ratification of Auditors Issuer Yes For For Abbott Laboratories ABT 4/27/2012 Say on Pay Vote Issuer Yes For For Abbott Laboratories ABT 4/27/2012 Transparency in Animal Research Shareholder Yes Against For Abbott Laboratories ABT 4/27/2012 Lobbying Disclosure Shareholder Yes Against For Abbott Laboratories ABT 4/27/2012 Independent Board Chairman Shareholder Yes Against For Abbott Laboratories ABT 4/27/2012 Tax Grossups Shareholder Yes Against For Abbott Laboratories ABT 4/27/2012 Equity Retention and Hedging Shareholder Yes Against For Abbott Laboratories ABT 4/27/2012 Incentive Compensation Shareholder Yes Against For Abbott Laboratories ABT 4/27/2012 Ban Accelerated Vesting of Awards upon Change in Control Shareholder Yes Against For Boeing BA 4/30/2012 Board of Directors Issuer Yes For For Boeing BA 4/30/2012 Approve Executive Compensation Issuer Yes For For Boeing BA 4/30/2012 Ratification of Auditors Issuer Yes For For Boeing BA 4/30/2012 Report on Political & Trade Association Contributions Shareholder Yes Against For Boeing BA 4/30/2012 Action by Written request Shareholder Yes Against For Boeing BA 4/30/2012 Retention of Significant Stock by Executives Shareholder Yes Against For Boeing BA 4/30/2012 Extraordinary Retirement Benefits Shareholder Yes Against For American Express AXP 4/30/2012 Board of Directors Issuer Yes For For American Express AXP 4/30/2012 Ratification of Auditors Issuer Yes For For American Express AXP 4/30/2012 Advisory Resolution to Approve Executive Compensation Issuer Yes For For American Express AXP 4/30/2012 Approval of Performance Goals Issuer Yes For For American Express AXP 4/30/2012 Cumulative Voting for Directors Shareholder Yes Against For American Express AXP 4/30/2012 Separation of Chairman and CEO Roles Shareholder Yes Against For EMC Corporation EMC 5/01/2012 Board of Directors Issuer Yes For For EMC Corporation EMC 5/01/2012 Ratification of Auditors Issuer Yes For For EMC Corporation EMC 5/01/2012 Advisory Approval of Executive Compensation Issuer Yes For For Pepsico PEP 5/02/2012 Board of Directors Issuer Yes For For Pepsico PEP 5/02/2012 Ratification of Auditors Issuer Yes For For Pepsico PEP 5/02/2012 Approval of Executive Compensation Issuer Yes For For Pepsico PEP 5/02/2012 Re-approval of 2007 Long Term Incentive Plan Issuer Yes For For Pepsico PEP 5/02/2012 Lobby Practices report Shareholder Yes Against For Pepsico PEP 5/02/2012 Formation of Risk Oversight Committee Shareholder Yes Against For Pepsico PEP 5/02/2012 Chairman of Board Shall be Independent Shareholder Yes Against For DirecTV Group DTV 25490A101 5/03/2012 Board of Directors Issuer Yes For For DirecTV Group DTV 25490A101 5/03/2012 Ratification of Auditors Issuer Yes For For DirecTV Group DTV 25490A101 5/03/2012 Amend Certificate of Incorporation Re: Capital Stock Issuer Yes For For DirecTV Group DTV 25490A101 5/03/2012 Advisory Vote Approve Executive Compensation Issuer Yes For For DirecTV Group DTV 25490A101 5/03/2012 Policy of No Acceleration of Performance Awards Shareholder Yes Against For Kimberly Clark KMB 5/03/2012 Board of Directors Issuer Yes For For Kimberly Clark KMB 5/03/2012 Ratification of Auditors Issuer Yes For For Kimberly Clark KMB 5/03/2012 Advisory Vote to Approve Executive Compensation Issuer Yes For For SPX Corporation SPW 5/03/2012 Board of Directors Issuer Yes For For SPX Corporation SPW 5/03/2012 Approve Amended 2002 Stock Compensation Plan Issuer Yes For For SPX Corporation SPW 5/03/2012 Approve Executive Compensation Practices Issuer Yes For For SPX Corporation SPW 5/03/2012 Ratification of Auditors Issuer Yes For For United Parcel Service UPS 5/03/2012 Board of Directors Issuer Yes For For United Parcel Service UPS 5/03/2012 Ratification of Auditors Issuer Yes For For United Parcel Service UPS 5/03/2012 Approve 2012 Omnibus Incentive Compensation Plan Issuer Yes For For United Parcel Service UPS 5/03/2012 Approve Amendment to Discounted Employee Purchase Plan Issuer Yes For For United Parcel Service UPS 5/03/2012 Lobbying Disclosure Shareholder Yes Against For CVS Caremark Corp CVS 5/10/2012 Board of Directors Issuer Yes For For CVS Caremark Corp CVS 5/10/2012 Ratification of Auditors Issuer Yes For For CVS Caremark Corp CVS 5/10/2012 Approve Executive Compensation Issuer Yes For For CVS Caremark Corp CVS 5/10/2012 Stockholder Action by Written Consent Issuer Yes For For CVS Caremark Corp CVS 5/10/2012 Political Contributions & Expenditures Shareholder Yes Against For Waste Management WM 94106L109 5/10/2012 Board of Directors Issuer Yes For For Waste Management WM 94106L109 5/10/2012 Ratification of Auditors Issuer Yes For For Waste Management WM 94106L109 5/10/2012 Approve Executive Compensation Issuer Yes For For Waste Management WM 94106L109 5/10/2012 Amend Employee Stock Purchase Plan Issuer Yes For For Cameron International CAM 13342B105 5/11/2012 Board of Directors Issuer Yes For For Cameron International CAM 13342B105 5/11/2012 Ratification of Auditors Issuer Yes For For Cameron International CAM 13342B105 5/11/2012 Advisory Vote to Approve Executive Compensation Issuer Yes For For Cameron International CAM 13342B105 5/11/2012 Amend Certificate of Incorporation to Provide Annual Election Issuer Yes For For Cameron International CAM 13342B105 5/11/2012 Amendment to Provide State Court be Exclusive Forum Issuer Yes For For Cameron International CAM 13342B105 5/11/2012 Approve restatement of Certificate of Incorporation Issuer Yes For For Broadcom Corporation BRCM 5/15/2012 Board of Directors Issuer Yes For For Broadcom Corporation BRCM 5/15/2012 Approve Amendment to Employee Stock Purchase Plan Issuer Yes For For Broadcom Corporation BRCM 5/15/2012 Adopt 2012 Stock Incentive Plan Issuer Yes For For Broadcom Corporation BRCM 5/15/2012 Ratification of Auditors Issuer Yes For For Halliburton Company HAL 5/16/2012 Board of Directors Issuer Yes For For Halliburton Company HAL 5/16/2012 Ratification of Auditors Issuer Yes For For Halliburton Company HAL 5/16/2012 Approval of Advisory Vote on Executive Compensation Issuer Yes For For Halliburton Company HAL 5/16/2012 Amend Stock and Incentive Plan Issuer Yes For For Intel Corporation INTC 5/17/2012 Board of Directors Issuer Yes For For Intel Corporation INTC 5/17/2012 Ratification of Auditors Issuer Yes For For Intel Corporation INTC 5/17/2012 Advisory Vote to Approve Executive Compensation Issuer Yes For For Intel Corporation INTC 5/17/2012 Advisory Vote on Ploitical Contributions Shareholder Yes Against For Waste Connections WCN 5/18/2012 Board of Directors Issuer Yes For For Waste Connections WCN 5/18/2012 Ratification of Auditors Issuer Yes For For Waste Connections WCN 5/18/2012 Approve Compensation of Named Executive Officers Issuer Yes For For Waste Connections WCN 5/18/2012 Adoption Simple Majority Vote in Charter and By-Laws Shareholder Yes Against For Waste Connections WCN 5/18/2012 Policy of Chairman of Board be Independent Shareholder Yes Against For Weatherford International WFT H27013103 5/23/2012 Approve Annual report Issuer Yes For For Weatherford International WFT H27013103 5/23/2012 Discharge Board and Executive Officers from Liabilty Issuer Yes For For Weatherford International WFT H27013103 5/23/2012 Board of Directors Issuer Yes For For Weatherford International WFT H27013103 5/23/2012 Appointment of Auditors Issuer Yes For For Weatherford International WFT H27013103 5/23/2012 Approve Amendments to Articles to Increase capital Shares Issuer Yes For For Weatherford International WFT H27013103 5/23/2012 Approve Amendment to Omnibus incentive Plan Issuer Yes For For Weatherford International WFT H27013103 5/23/2012 Approval of resolution Re: Ecexutive Compensation Issuer Yes For For Staples Inc. SPLS 6/4/2012 Board of Directors Issuer Yes For For Staples Inc. SPLS 6/4/2012 Approve Amendment to Allow Stockholder Action by Written Consent Issuer Yes For For Staples Inc. SPLS 6/4/2012 Approval of Named Executive Compensation Issuer Yes For For Staples Inc. SPLS 6/4/2012 Approve Amended Long Term Cash Incentive Plan Issuer Yes For For Staples Inc. SPLS 6/4/2012 Approve Amended Executive Officer Incentive Plan Issuer Yes For For Staples Inc. SPLS 6/4/2012 Approve 2012 Employee Stock Purchase Plan Issuer Yes For For Staples Inc. SPLS 6/4/2012 Ratification of Auditors Issuer Yes For For Staples Inc. SPLS 6/4/2012 Requirement for Sr Executives to Hold 75% Stock Through Plans Shareholder Yes Against For Iron Mountain IRM 6/14/2012 Board of Directors Issuer Yes For For Iron Mountain IRM 6/14/2012 Advisory Vote on Executive Compensation Issuer Yes For For Iron Mountain IRM 6/14/2012 Ratification of Auditors Issuer Yes For For Caterpillar Inc. CAT 6/13/12 Board of Directors Issuer Yes For For Caterpillar Inc. CAT 6/13/12 Ratification of Auditors Issuer Yes For For Caterpillar Inc. CAT 6/13/12 Advisory Vote on Executive Compensation Issuer Yes For For Caterpillar Inc. CAT 6/13/12 Amend Bylaws to Stockholder Right to Call Special Meetings Issuer Yes For For Caterpillar Inc. CAT 6/13/12 Amend Bylaw Advance Notification Provisions Issuer Yes For For Caterpillar Inc. CAT 6/13/12 Report on Political Contributions Shareholder Yes Against For Caterpillar Inc. CAT 6/13/12 Director Election Majority Vote Shareholder Yes Against For Caterpillar Inc. CAT 6/13/12 Review Corporate Global Standards Shareholder Yes Against For Caterpillar Inc. CAT 6/13/12 Stockholder Action by Written Consent Shareholder Yes Against For SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Armstrong Associates, Inc. By (Signature and Title)* /s/C. K. Lawson C. K. Lawson, President Date: July 25, 2012 * Print the name and title of each signing officer under his or her signature.
